PER CURIAM.
The State challenges appellee’s sentence, alleging that it constitutes an illegal downward departure sentence without ad*513equate reasons. The appellee, Erick K. Jackson, cross-appeals, alleging that the Criminal Punishment Code violates constitutional guarantees of due process and equal protection.
We find the State did not adequately preserve the departure sentencing issue in the trial court. The State did not object when the trial court failed to orally announce reasons for the departure or when the judge failed to enter written reasons for the departure sentence. Thus, the departure issue is not adequately preserved for appellate review. See Harvey v. State, 786 So.2d 28 (Fla. 1st DCA 2001).
Appellee’s challenge to the Criminal Punishment Code was rejected by this court in Headley v. State, 770 So.2d 1244 (Fla. 1st DCA 2000). The judgment and sentence of the trial court is affirmed in all respects.
ALLEN, C.J., WOLF and WEBSTER, JJ., concur.